MEMORANDUM **
Noe Aispuro-Vidana appeals from his guilty-plea conviction and 37-month sentence for illegal reentry after deportation, in violation of 8 U.S.C. § 1326(a). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Ais-puro-Vidana’s counsel has filed a brief stating that he finds no meritorious issues for review, along with a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Because the record indicates that Aispu-ro-Vidana knowingly and voluntarily waived his right to appeal his conviction and sentence, we enforce the waiver and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000).
Accordingly, we GRANT counsel’s motion to withdraw.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.